Citation Nr: 1537172	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-43 793	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher rate of special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).

2.  Entitlement to service connection for minimal age acquired osteoarthritis (claimed as bilateral knee disability).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and A.W. (his caretaker)


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to August 1956.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2014, in support of his claim for a higher rate of SMC, he testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  His caretaker, A.W., also provided supporting testimony.  A transcript of the hearing is of record.

The Board subsequently issued a decision in August 2014 denying this claim for a higher rate of SMC based on the need for regular A&A.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a February 2015 Order, the Court vacated the Board's August 2014 decision denying this claim and remanded it to the Board for action consistent with the terms of a Joint Motion for Remand (JMR).  To comply with this Order, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

In an intervening October 2014 rating decision, the RO denied service connection for minimal age acquired osteoarthritis (claimed as bilateral knee disability).  In response, the Veteran filed a timely Notice of Disagreement (NOD) in January 2015 to initiate an appeal of this additional claim to the Board.  He has not been provided a Statement of the Case (SOC) concerning this additional claim, however, or therefore given opportunity in response to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it, too, is being remanded to the AOJ.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

In vacating the Board's prior August 2014 decision denying entitlement to a higher rate of SMC based on the need for regular A&A, the Court found the Board had failed to consider whether the Veteran's service-connected disabilities, aside from his service-connected ischemic optic neuropathy, were of sufficient severity to warrant entitlement to SMC at the (l) level based on the need for A&A due to those disabilities alone.  

SMC is available when, as the result of service-connected disability, a Veteran has additional hardships above and beyond those contemplated by VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350 and 3.352 (2015).  The rate of SMC varies according to the nature of the Veteran's service-connected disabilities.  Basic levels of SMC are listed at 38 U.S.C.A. § 1114(k).  Higher levels of SMC are provided at 38 U.S.C.A. § 1114(l), (m), (n), and (o).

The Veteran is requesting an additional rate of SMC greater than that currently assigned based on the need for regular A&A.  The criteria for establishing the need for regular A&A include consideration of whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or whether he is a patient in a nursing home because of mental or physical incapacity; or whether he establishes factually a need for A&A under the criteria set forth under 38 C.F.R. § 3.352(a) (inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed himself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment).  The aid needs to be regular but need not be constant. 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of § 3.352(a) be found to exist to establish eligibility for A&A, but that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function that a Veteran is unable to perform should be considered in connection with his or her condition as a whole.  Also, it is only necessary that the evidence establish that a Veteran is so helpless as to need regular A&A, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular A&A, will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

If a Veteran is so helpless as to be in the need of regular A&A, he or she can qualify for such benefit under 38 U.S.C.A. § 1114 subsection (l).  See also 38 C.F.R. § 3.350(b)(3).  However, any such award must be based upon disability separate and distinct from those disabilities forming the basis of a Veteran's SMC award, if such an award has been granted.  See 38 C.F.R. § 3.350(e)(3).   Otherwise, a Veteran is entitled to a special A&A allowance authorized under 38 U.S.C.A. § 1114 subsection (r) and 38 C.F.R. § 3.352(h) when he or she is entitled to the compensation authorized under 38 U.S.C.A. § 1114, subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114 subsection (p), and the Veteran meets the requirements for entitlement to the regular A&A allowance in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.352(h)(1). 

A Veteran is entitled to SMC at the (o) rate where he or she, as a result of 
service-connected disability, has disability under conditions that would entitle him to two or more rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, with no condition being considered twice in the determinations.  See 38 U.S.C.A. § 1114(o). 

Also under 38 U.S.C.A. § 1114 subsection (r) and 38 C.F.R. § 3.352(h), a Veteran is entitled to an even higher level of A&A allowance when the following conditions are met:  (i) the Veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114 subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. § 1114 subsection (p); (ii) the Veteran meets the requirements for entitlement to the regular A&A allowance in 38 C.F.R. § 3.352(a);  or (iii) the Veteran needs a "higher level of care" (as defined in [38 C.F.R. § 3.352](b)(2)) than is required to establish entitlement to the regular A&A allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 

A need for a "higher level of care" shall be considered to be a need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions requiring professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  See 38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional," means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary A&A service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c). 

The requirements for establishing the need for a "higher level of care" are to be strictly construed.  The higher level A&A allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

As explained when previously deciding this claim, the Veteran has a 100 percent combined schedular evaluation for his service-connected disabilities, which includes a 100 percent rating for his ischemic optic neuropathy.  He is also service connected for adjustment disorder (30 percent prior to September 15, 2010, 50 percent thereafter); L5 spondylolisthesis (40 percent); T12-L1 compression fracture (20 percent); urethral stricture (10 percent prior to January 15, 2010, 20 percent thereafter); and donor site left iliac crest (0 percent).

In addition, he is receiving SMC for blindness in both eyes requiring him to have regular A&A under 38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c).  He also receives SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at an overall rate intermediate between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. § 1114(n) on account of his ischemic optic neuropathy with additional service-connected disabilities ratable at 50 percent or more.

As the Court pointed out, the Board failed to discuss whether the Veteran's 
service-connected disabilities, aside from his ischemic optic neuropathy, are of sufficient severity to warrant entitlement to SMC at the (l) level based on the need for A&A due to those disabilities alone.  

If A&A was warranted for the adjustment disorder,  L5 spondylolisthesis, T12-L1 compression fracture, urethral stricture, or donor site left iliac crest, the Veteran could establish entitlement to SMC at the (l) rate.  This in turn would result in entitlement to SMC at the (o) rate (i.e., two or more rates provided in one or more subsections (l) through (n) of 38 U.S.C.A. § 1114, with no disability being considered twice in the determinations).  Meeting the requirements of SMC at the (o) rate, as alluded to, would allow for consideration of special A&A allowance authorized under 38 U.S.C.A. § 1114 subsection (r). 

The Board is mindful of the significant disability the Veteran has owing to his service-connected ischemic optic neuropathy, including the consequent need for regular A&A.  After further review of the medical evidence, and new statements submitted by him (with initial RO consideration waived by him and his representative in May 2015), there is some question as to whether his other 
service-connected disabilities, aside from his blindness, render him so helpless as to be in the need of regular A&A.  Notably, an April 2009 Medical Statement for Consideration of A&A indicates he is legally blind and has diabetes, hypertension, coronary heart disease, congestive heart failure, depression, low back pain, and osteoarthritis.  The provider noted the Veteran needed an assistive device to walk and was unable to feed himself because of hand tremors.  The provider further stated the Veteran needed assistance getting in and out of the tub.  The provider did not indicate which disabilities rendered the Veteran in need of assistive device for walking and getting in and out of the tub, though one could assume the service-connected back disability might create such a need.  The provider also did not clarify which disability resulted in hand tremors making it difficult for the Veteran to feed himself. 

The Veteran submitted an affidavit dated in April 2015 indicating he uses a trapeze to get out of bed and that his back condition makes it difficult to bend over to put on or tie his shoes or get dressed.  He further indicated he had a walker with an oxygen container attached.  She reiterated that he has a care giver to help him get dressed, prepare his meals, clean his house, take him to appointments, take him to the grocery store, and do yard work.  He also pointed out he has a nurse come to the house once a week to separate his medication into pill containers and another woman four days a week to give him showers.  An affidavit from A.W., his caretaker who provided supporting testimony during his hearing, indicates she had been caring for him for the past three years.  She does his laundry, cleans his house, prepares his meals, does yard work, and helps him dress.  She clarified that she did not have a medical background and that he has someone else come to the house to help him shower and sort his medication.  

The Veteran was provided some medical examinations in 2012, but they were not for the express purpose of determining whether he was in the need of A&A.  Prior to that his last VA medical examinations were in 2005 and 2010.  The Medical Statement for Consideration of A&A already mentioned was completed in 2009.  Whether his service-connected disabilities, aside from his blindness, render him in the need of A&A is unclear based on the evidence of record.  If such is the case, then he will be entitled to a greater level of SMC under subsections (l), and thus meet the requirements of SMC at the (o) rate.  Therefore, it would helpful to the Board if he underwent a current VA medical examination for the purpose of reevaluating his service-connected disabilities, aside from the ischemic optic neuropathy causing his visual impairment.  To this end, the examiner must comment on the severity of the disabilities, aside from this blindness, and their limiting effects.  The examiner must additionally comment on the likelihood that the Veteran's disabilities, singularly and without consideration of any other disability, would require his need of A&A of another person. 

As concerning the remaining claim of entitlement to service connection for minimal age acquired osteoarthritis (claimed as bilateral knee disability), according to 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by the timely filing of an NOD and completed by a Substantive Appeal (VA Form 9/equivalent) after an SOC has been furnished to the Veteran.  In essence, the following sequence is required:  there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of an SOC), and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.


Thus, since he has filed a timely NOD in response to the denial of this additional claim, the Veteran is entitled to an SOC and opportunity, in response to the SOC, to also file a timely Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this additional claim to the Board.  As already alluded to, the appropriate disposition in this circumstance is to remand, rather than merely refer, the claim, so it, too, is being remanded to the AOJ.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  After the RO (AOJ) provides the Veteran this SOC, this claim should be returned to the Board only if he perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations reassessing the current manifestations and severity of his L5 degenerative spondylolisthesis with L5-S1 fusion, adjustment disorder with depressed mood and anxiety disorder with posttraumatic stress disorder (PTSD) associated with ischemic optic neuropathy, compression fracture of T12-L1, urethral stricture, and donor site iliac crest, L5-S1 fusion.


A comprehensive examination of the Veteran is needed assessing all manifestations of these service-connected disabilities, aside from his ischemic optic neuropathy.  In particular, the examiner must comment on the severity of these disabilities and the impact of each on the Veteran, including specifically in terms of:

a.  Addressing each disability separately, does it singularly and without consideration of any other disability, result in such impairment that it would require the A&A of another individual to assist the Veteran in his activities of daily living (ADLs) and care?  [Examples:  Inability to dress/undress, or to keep ordinarily clean/presentable; frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; inability to feed himself; inability to attend to wants of nature; or incapacity, physical or mental, that requires assistance on a regular basis to protect from hazards/dangers incident to daily environment.  (The aid needs to be regular but need not be constant.)]

b.  Does the Veteran require the daily personal health care services of a skilled provider without which the Veteran would require hospital, nursing home or other institutional care?  If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional? 

The examiners' reports must include discussion of the underlying rationale for all opinions expressed and conclusions reached, including, if applicable, explanation for any conclusion that providing a requested opinion could not be done without resorting to mere speculation. 

2.  Then readjudicate the claim for a higher rate of SMC, including especially at the (o) level, in light of this and all other additional evidence.  If this greater level of compensation continues to be denied, send the Veteran and his attorney a Supplemental SOC (SSOC) and give them time to response to it before returning the file to the Board for further appellate consideration of this claim.

3.  Also provide the Veteran and his attorney an appropriate SOC addressing the additional claim of entitlement to service connection for minimal age acquired osteoarthritis (claimed as bilateral knee disability).  Advise them of the time limit for filing a Substantive Appeal (VA Form 9 or equivalent) in response to this SOC, and that, in order for the Board to have jurisdiction to further consider this claim, they generally must complete this additional step to perfect the appeal of this additional claim, absent some exception of the type contemplated by Percy v. Shinseki, 23 Vet. App. 37 (2009).  If they timely perfect an appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

